Exhibit 10.30

CIT GROUP, INC.
11 West 42nd Street
New York, NY 10036

 

      

Via Hand Delivery

March 14, 2011

C. Jeffrey Knittel
CIT Group, Inc.
11 West 42nd Street
New York, NY 10036

Re. Extension of Term of Employment Agreement

Dear Jeff:

This letter will confirm that the Board of Directors of CIT Group Inc. (the
“Company”) has determined to extend the “Term” of your Amended and Restated
Employment Agreement with the Company dated as of May 8, 2008, as amended (your
“Employment Agreement”) for one year, through December 31, 2011.

You and the Company agree that the provisions of your Employment Agreement, as
revised and extended by this letter remain in full force and the Term shall
continue through December 31, 2011 without interruption. Nothing in this letter
is intended to confer any rights on any person other than you or the Company.

Please acknowledge your agreement by signing the enclosed copy of this letter
and returning it to me as soon as possible. On behalf of the Board, I thank you
for your continued service with the Company.

Very truly yours,

Lisa D. Zonino
Executive Vice President
Human Resources



[image001.gif]

--------------------------------------------------------------------------------